Exhibit 10.27.2

Execution Copy

RESERVE AGREEMENT

among

AXA,

AXA RE

and

PARIS RE

Dated December 21, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RESERVE AGREEMENT

 

          Page ARTICLE I Definitions ARTICLE II Payment Obligations

2.1

  

Interim Payments until the Seventh Anniversary

   8

2.2

  

Payment as of the Seventh Anniversary

   9

2.3

  

Additional Payments in respect of Reserves

   9

2.4

  

Calculation and Payment of Amounts Due

   10

2.5

  

Default Amounts

   12 ARTICLE III Annual Reports

3.1

  

Annual Reports

   12

3.2

  

Quarterly Reports

   13 ARTICLE IV Termination

4.1

  

Term

   13

4.2

  

No Prejudice

   13

4.3

  

Commutation

   13 ARTICLE V Further Assurance regarding AXA RE ARTICLE VI Miscellaneous

6.1

  

Guarantor

   14

6.2

  

Modification; Waiver

   14

6.3

  

Integration

   14

6.4

  

Notices

   14

6.5

  

Assignment

   14

6.6

  

Headings

   15

6.7

  

Governing Law

   15

6.8

  

Dispute Resolution

   15

 

-i-



--------------------------------------------------------------------------------

          Page

6.9

  

Jurisdiction

   15

6.10

  

Judgment Currency

   15

6.11

  

No Third Party Beneficiary

   15

6.12

  

Invalid Provisions

   15

6.13

  

Interpretation

   16

 

Schedule 1

  

Ceded Reinsurance

Schedule 2

  

Excluded Reserves

 

-ii-



--------------------------------------------------------------------------------

RESERVE AGREEMENT

This RESERVE AGREEMENT (this “Agreements”) is made and entered into as of
December 21, 2006, by and among AXA, a French société anonyme (“AXA”), AXA RE, a
French société anonyme (“AXA RE”, and together with AXA, the “Guarantor”) and
PARIS RE, a French société anonyme (“PARIS RE”). Guarantor and PARIS RE are
referred to herein collectively as the “Parties”.

RECITALS

WHEREAS, the consummation of the transactions contemplated by the Stock Purchase
Agreement dated as of June 5, 2006 (as such agreement may have been, or may from
time to time be, amended, supplemented or otherwise modified, the “Purchase
Agreement”), by and between AXA RE, and PARIS RE Holdings Limited, a Bermuda
holding company (“Purchaser”), is conditioned, among other things, upon the
Parties entering into this Agreement, and AXA RE and AXA Liabilities Managers, a
French société par actions simplifiée “ALM”), entering into the Run Off Services
and Management Agreement (defined below);

WHEREAS, Guarantor has agreed to provide a guarantee in respect of Losses
(defined below) incurred by AXA RE and the Guaranteed Reinsurance Subsidiaries
and Branches whether indirectly pursuant to the Quota Share Retrocession
Agreement and the Canadian Quota Share Retrocession Agreement (each as defined
in the Purchase Agreement), or directly, in respect of the Guaranteed Portfolio
(defined below), on the condition that the Guaranteed Portfolio be managed by
ALM pursuant to the Run Off Services and Management Agreement; and

WHEREAS, the Parties wish to provide, on the terms and conditions set forth
herein, for payments by Guarantor to PARIS RE or PARIS RE to Guarantor, as the
case may be, based on the loss experience and the development of the insurance
reserves in respect of Losses as further described herein.

NOW, THEREFORE, in consideration of the premises set forth above, and subject to
the terms and conditions stated herein, the Parties agree as follows:

ARTICLE I

Definitions

As used herein all capitalized terms shall have the same meanings ascribed to
such terms in the Purchase Agreement unless otherwise defined herein. The
following terms shall have the meanings set forth below:

“Actuarial Certifications” shall have the meaning set forth in Section 2.4(b)
hereof.



--------------------------------------------------------------------------------

“Additional Calculation Date” shall mean each of September 30,
2017, September 30, 2022, September 30, 2027, September 30, 2032 or
September 30, 2037.

“Additional Experience” shall have the meaning set forth in Section 2.3 hereof.

“Additional Losses” shall mean, as of any Additional Calculation Date, the
portion of Losses paid after December 31, 2005, through the relevant Additional
Calculation Date.

“Additional Reserve Deficiency” shall have the meaning set forth in Section 2.3
hereof.

“Additional Reserve Report” shall have the meaning set forth in Section 2.4(a)
hereof.

“Additional Reserve Surplus” shall have the meaning set forth in Section 2.3
hereof.

“Allocated Loss Adjustment Expenses” shall mean any and all amounts paid or
liable to be paid by AXA RE or any Guaranteed Reinsurance Subsidiary or Branch
as allocated loss adjustment expenses under or in relation to a Policy that is
part of the Guaranteed Portfolio or the relevant portion thereof, including,
without limitation, legal expenses and court costs, cost of bonds, appeal bonds
expense, and interest accrued after award or judgment and pre-judgment interest
awarded, plus legal expenses and all other expenses incurred in connection with
Extra Contractual Obligations, Loss in Excess of Contract Limits and Declaratory
Judgment Expenses. Allocated Loss Adjustment Expenses shall not include office
expenses and salaries of employees of AXA RE, ALM or any Guaranteed Reinsurance
Subsidiary or Branch.

“Calculation Date” shall mean an Additional Calculation Date, an Interim
Calculation Date or the Seventh Anniversary, as the case may be.

“Cedant” shall mean a ceding insurer under a Policy that is part of the
Guaranteed Portfolio.

“Ceded Reinsurance” shall mean those contracts of reinsurance or retrocession in
effect as of the date hereof to which AXA RE or one or more of the Guaranteed
Reinsurance Subsidiaries and Branches is a party as a ceding insurer or
reinsurer and that reinsure the obligations of AXA RE or one or more of the
Guaranteed Reinsurance Subsidiaries and Branches, including, without limitation,
those contracts of ceded reinsurance listed on Schedule 1 hereto. Ceded
Reinsurance shall not include the Quota Share Retrocession Agreement or the
Canadian Quota Share Retrocession Agreement.

 

2



--------------------------------------------------------------------------------

“Companies Reserves” shall mean in respect of AXA RE and each Guaranteed
Reinsurance Subsidiary or Branch the amount (by currency) set forth next to the
respective entity in Schedule 3 hereto. For the avoidance of doubt, the
Companies Reserves do not include the reserves identified on Schedule 2 attached
hereto which (i) pertain-to Policies which gave rise to discounted reserves
prior to January 1, 2006, as reflected in the Financial Statements, or Policies
of subsidiaries or branches of AXA RE which are not transferred to PARIS RE or
Purchaser pursuant to the Purchase Agreement and (ii) were excluded from the Pro
Forma Statements.

“Confidential Information” shall have the meaning set forth in Section 5.14
hereof.

“Default Amount” shall have the meaning ascribed to such term in the Quota Share
Retrocession Agreement or the Canadian Quota Share Retrocession Agreement, as
applicable, to the extent such amount is due or claimed to be due in respect of
a Loss.

“Default Amount Notice” shall have the meaning set forth in Section 2.5(a)
hereof.

“Default Amount Payment” shall have the meaning set forth in Section 2.5(b)
hereof.

“Deficiency” shall mean an Interim Reserve Deficiency, the Reserve Deficiency or
an Additional Reserve Deficiency, as the case may be.

“Declaratory Judgment Expenses” shall mean all expenses, fees, costs and
interest which AXA RE or any Guaranteed Reinsurance Subsidiary or Branch has
paid or which are payable by AXA RE or any Guaranteed Reinsurance Subsidiary or
Branch in connection with or in relation to the analysis, prosecution, defense,
or resolution of an action or proceeding whether for declaratory judgment or
other action or proceeding brought to determine the obligations under a Policy
that is part of the Guaranteed Portfolio or the relevant portion thereof.
Declaratory Judgment Expenses are deemed to have been incurred by AXA RE or any
Guaranteed Reinsurance Subsidiary or Branch on the date of the actual or alleged
claim giving rise to the declaratory judgment or other action or proceeding.

“Developed Experience” shall mean the aggregate amount of all Losses paid during
the period beginning on January 1, 2006 and ending on a given date.

“Dispute” shall have the meaning set forth in Section 5.7 hereof.

“Extra Contractual Obligations” shall mean any and all liabilities,
compensatory, punitive, exemplary or consequential damages, losses, legal costs,
expenses, interest, settlement amounts or other amounts assessed, incurred,
awarded, paid or payable against or by AXA RE or any Guaranteed Reinsurance
Subsidiary or Branch

 

3



--------------------------------------------------------------------------------

relating to the Policies included within the Guaranteed Portfolio or the
relevant portion thereof which are not covered by any Policy and which directly
or indirectly arise out of or relate to: (1) any actual or alleged negligence,
fraud, bad faith or other tortious act or omission of or by any Cedant, AXA RE
or any Guaranteed Reinsurance Subsidiary or Branch, and (2) either the handling,
adjustment, rejection, settlement or defense of, or offer or failure to settle
within any policy limit, any claim, demand or action, or any failure to
undertake the defense of any claim, demand or action, or participation in any
proceeding, trial or hearing relating to any claim, demand or action against an
insured, a Cedant, AXA RE or any Guaranteed Reinsurance Subsidiary or Branch, or
the preparation or prosecution of any appeal relating to any such claim, demand
or action. For the avoidance of doubt, any amount included in Extra Contractual
Obligations shall not be duplicative of or include such amount to the extent
already included in Loss in Excess of Contract Limits. An Extra Contractual
Obligation shall be deemed to have occurred on the same date as the loss covered
or alleged to be covered by a Policy that is part of the Guaranteed Portfolio.

“Guaranteed Portfolio” shall mean all Policies that were (i) issued, bound,
renewed, agreed or written and (ii) in respect of which premiums were earned, in
each case, prior to January 1, 2006; provided that any addendum, endorsement,
alteration, provision, amendment or supplement to any Policy or ancillary
agreement in connection therewith or any renewal thereof, whether oral or
written, which is made after the First Closing Date (each, an “extension”) shall
not be part of the Guaranteed Portfolio unless (i) with respect to any extension
authorized by PARIS RE or any of the Guaranteed Reinsurance Subsidiaries and
Branches, AXA RE consents thereto in writing, or (ii) an extension is required
by law or regulation; provided, further, that the Guaranteed Portfolio shall not
include life Policies issued, bound, renewed, agreed or written by the Canadian
Branch and Policies relating to the reserves excluded from the definition of
Companies Reserves pursuant to Schedule 2 hereto and clauses (i) to (iii) of the
definition thereof.

“Guaranteed Reinsurance Subsidiaries and Branches” shall mean the Canadian, Hong
Kong, Madeira and United Kingdom branches of AXA RE or PARIS RE, as appropriate,
AXA RE America Insurance Company, AXA RE Latin America Inc., Rise Limited, AXA
Space Inc., AXA RE Asia-Pacific Pte. Ltd, AXA RE Services Japan Co. Ltd,
Compagnie Générate de Réassurance de Monte Carlo and Labuan/Malaysian Branch.

“Guarantor” shall have the meaning set forth in the Preamble hereto.

“IFRS” shall mean International Financial Reporting Standards as issued by the
International Accounting Standards Board as of December 31, 2005.

“Independent Actuarial Firm” shall mean Milliman, Inc. or the Tillinghast
business of Towers Perrin, as applicable, or such firm’s successors and assigns.

 

4



--------------------------------------------------------------------------------

“Interim Calculation Date” shall mean each of September 30, 2008 and
September 30, 2010.

“Interim Experience” shall have the meaning set forth in Section 2.1 hereof;

“Interim Losses” shall mean, as of any Interim Calculation Date, the portion of
Losses paid after December 31, 2005, through the relevant Interim Calculation
Date.

“Interim Reserve Deficiency” shall have the meaning set forth in Section 2.1
hereof.

“Interim Reserve Report” shall have the meaning set forth in Section 2.4(a)
hereof.

“Interim Reserve Surplus” shall have the meaning set forth in Section 2.1
hereof.

“Loss” shall mean, as of the applicable date, the amount of liability paid or to
be paid by PARIS RE or the Guaranteed Reinsurance Subsidiaries and Branches
(whether indirectly pursuant to the Quota Share Retrocession Agreement, the
Canadian Quota Share Retrocession Agreement or directly) with respect to the Net
Liabilities incurred prior to January 1, 2006 by AXA RE and the Guaranteed
Reinsurance Subsidiaries and Branches under the Guaranteed Portfolio or the
relevant portion thereof and, for the avoidance of doubt, shall include adverse
development in respect of such Net Liabilities on or after January 1, 2006
(including incurred but not reported losses (IBNR)); provided that Loss shall
exclude any amount of liability to the extent incurred as a result of
(i) non-compliance by PARIS RE or any of the Guaranteed Subsidiaries and
Branches with their duties (including in respect of the Delegated Services)
pursuant to the Run Off Services and Management Agreement or (ii) failure on the
part of PARIS RE or any of the Guaranteed Subsidiaries and Branches to perform
the Delegated Services thereunder; provided, further, that the foregoing proviso
shall apply to any act or omission on the part of any of the Guaranteed
Subsidiaries and Branches only to the extent such act or omission shall occur on
or after the date on which PARIS RE shall acquire ownership of such entity;
provided, further, that any reduction in Loss that shall occur pursuant to the
first proviso hereof shall reduce any indemnification obligation of PARIS RE
under the Run Off Services and Management Agreement in respect of the same Loss.

“Loss in Excess of Contract Limit” shall mean any and all amounts, legal costs,
expenses, interest, settlement amounts or other amounts assessed, incurred,
awarded, paid or payable against or by AXA RE or any Guaranteed Reinsurance
Subsidiary or Branch relating to the Policies included within the Guaranteed
Portfolio or the relevant portion thereof which are in excess of the limits of a
policy or reinsurance agreement, but otherwise within the coverage terms of such
policy or reinsurance

 

5



--------------------------------------------------------------------------------

agreement, for which there would have been contractual liability to pay had it
not been for the limit of such policy agreement, which directly or indirectly
arise out of or relate to: (1) any actual or alleged negligence, fraud, bad
faith or other tortious act or omission of or by any Cedant, AXA RE or any
Guaranteed Reinsurance Subsidiary or Branch, (2) either the handling,
adjustment, rejection, settlement or defense of, or offer or failure to settle
within any policy limit, any claim, demand or action, or any failure to
undertake the defense of any claim, demand or action, or participation in any
proceeding, trial or hearing relating to any claim, demand or action against an
insured, a Cedant, AXA RE or any Guaranteed Reinsurance Subsidiary or Branch, or
the preparation or prosecution of any appeal relating to any such claim, demand
or action and (3) all ex gratia payments and compromise settlements made by AXA
RE or the Guaranteed Reinsurance Subsidiaries and Branches in respect of the
Policies included in the Guaranteed Portfolio. Without limiting the foregoing
and notwithstanding any other provisions to the contrary in this Agreement, the
decision by a Cedant (or AXA RE or any Guaranteed Reinsurance Subsidiary or
Branch) to settle a claim for an amount in excess of the limit when the Cedant
(or AXA RE or any Guaranteed Reinsurance Subsidiary or Branch) has a reasonable
basis to believe that it is liable for the claim, will be deemed a Loss in
Excess of Contract Limits. For the avoidance of doubt, any amount included in
Loss in Excess of Contract Limits shall not be duplicative of or include such
amount to the extent already included in Extra Contractual Obligations.

“Loss Reserves” shall mean, as of the applicable date, the aggregate amount of
loss reserves (life and non-life) of PARIS RE in respect of Losses (including,
without limitation, Losses incurred but not reported, claims reserves,
reinstatement premiums, penalty premiums, scale commission reserves and policy
dividend reserves).

“AXA” shall have the meaning set forth in the Preamble hereto.

“AXA RE” shall have the meaning set forth in the Recitals hereto.

“PARIS RE” shall have the meaning set forth in the Preamble hereto.

“Master Agreement” shall mean that certain Master Agreement, dated as of the
date hereof, as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, between AXA RE, PARIS RE, ALM and
Purchaser.

“ALM” shall have the meaning set forth in the Recitals hereto.

“Net Liability” shall mean any and all amounts paid or payable by AXA RE or the
Guaranteed Reinsurance Subsidiaries and Branches under or in relation to any and
all Policies included within the Guaranteed Portfolio, in respect of any loss,
damage, damages, occurrence, claim, settlement, interest, bond, fine, penalty,
or other such amount and including Allocated Loss Adjustment Expenses, Extra
Contractual Obligations, Loss in Excess of Contract Limits, Declaratory Judgment
Expenses, and Subsidiary ULAE, but minus Reinsurance Recoverables and salvage or
subrogation or

 

6



--------------------------------------------------------------------------------

other recoveries relating to the Policies included within the Guaranteed
Portfolio or the relevant portion thereof. “Net Liability” shall, in addition,
include: (1) any and all liability of AXA RE or the Guaranteed Reinsurance
Subsidiaries and Branches for brokerage, fees, commissions or other deductions
paid or payable on or after January 1, 2006 with respect to the Guaranteed
Portfolio, to the extent not already settled, deducted from or allowed; (2) any
and all liability for returns or refunds of premiums, experience adjustments
related to retrospective premiums and contingent commissions, less any
brokerage, fees, commissions or other deductions with respect to the Guaranteed
Portfolio minus any adjustment premium earned prior to January 1, 2006 but which
is received by AXA RE or the Guaranteed Reinsurance Subsidiaries and Branches on
or after January 1, 2006; (3) any commutations entered into by AXA RE or the
Guaranteed Reinsurance Subsidiaries and Branches to the extent relating to
Policies included within the Guaranteed Portfolio or the relevant portion
thereof; (4) any participation and/or assessments incurred by AXA RE or the
Guaranteed Reinsurance Subsidiaries and Branches in respect of mandatory pool,
association, syndicate, scheme, fund or residual market mechanism and the like
howsoever named arising from or in connection with the Guaranteed Portfolio but
only to the extent relating to Policies included within the Guaranteed Portfolio
or the relevant portion thereof; and (5) amounts paid or payable by AXA RE or
PARIS RE under weather derivative contracts entered into on or prior to
December 31, 2005.

“Parties” shall have the meaning set forth in the Preamble hereto.

“Policy” shall mean a life or non-life cover note, treaty, slip, facultative
certificate, binder, policy or contract of insurance or reinsurance, written,
issued, bound, renewed or agreed by or on behalf of AXA RE or one or more of the
Guaranteed Reinsurance Subsidiaries and Branches, any agreement of assumed
reinsurance entered into by AXA RE or one or more of the Guaranteed Reinsurance
Subsidiaries and Branches and all legally binding addenda, endorsements,
alterations, amendments and ancillary agreements in connection therewith of
whatsoever nature.

“Purchase Agreement” shall have the meaning set forth in the recitals hereto.

“Reinsurance Recoverables” shall mean (i) the amount of reinsurance recoverables
(x) that are paid to AXA RE or the Guaranteed Reinsurance Subsidiaries and
Branches under the Ceded Reinsurance with respect to Losses, or (y) in the event
of a commutation of any of the Ceded Reinsurance agreements, that are paid to
AXA RE or the Guaranteed Reinsurance Subsidiaries and Branches as the
commutation payment to the extent relating to Policies included within the
Guaranteed Portfolio or the relevant portion thereof, and (ii) as of each
applicable date, the aggregate amount of the Default Amount Payments.

“Reserve Deficiency” shall have the meaning set forth in Section 2.2(a) hereof.

 

7



--------------------------------------------------------------------------------

“Reserve Reports” shall have the meaning set forth in Section 2.4(b) hereof.

“Reserve Surplus” shall have the meaning set forth in Section 2.2(a)

“Right to Inspect” shall have the meaning set forth in Section 2.4(c) hereof.

“Run Off Services and Management Agreement” shall mean that certain Run Off
Services and Management Agreement, dated as of the date of the Purchase
Agreement, as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, between AXA RE and ALM.

“Second Currency” shall have the meaning set forth in Section 6.10 hereof.

“Seven Year Losses” shall mean the portion of Losses paid from and after
December 31, 2005, through the Seventh Anniversary.

“Seventh Anniversary” shall mean September 30, 2012.

“Seventh Anniversary Experience” shall have the meaning set forth in
Section 2.2.

“Seventh Anniversary Reserve Report” shall have the meaning set forth in
Section 2.4(a).

“Subsidiary ULAE” shall mean the overhead, personnel and other non-specific
costs, fairly allocated, associated with the handling and settlement of claims
with respect to the Subject Business, to the extent actually utilized (x) in
connection with the Guaranteed Portfolio, and (y) at a Guaranteed Reinsurance
Subsidiary or Branch.

“Surplus” shall mean an Interim Reserve Surplus, the Reserve Surplus or an
Additional Reserve Surplus, as the case may be.

ARTICLE II

Payment Obligations

2.1 Interim Payments until the Seventh Anniversary. Subject to the terms and
conditions of this Agreement, if, as of any Interim Calculation Date, the
aggregate of (i) Loss Reserves for each currency, calculated as of such Interim
Calculation Date, and (ii) Interim Losses for each currency, calculated as of
such Interim Calculation Date (each such aggregate, an “Interim Experience”),
is:

(A) greater than Companies Reserves for such currency by an amount exceeding 5%
of Companies Reserves for such currency (each such amount in excess of 5% of
Companies Reserves an “Interim Reserve Deficiency”), Guarantor shall pay to
PARIS RE an amount equal to such Interim Reserve Deficiency, or

 

8



--------------------------------------------------------------------------------

(B) less than Companies Reserves for such currency by an amount exceeding 5% of
Companies Reserves for such currency (each such amount in excess of 5% of
Companies Reserves an “Interim Reserve Surplus”), PARIS RE shall pay to
Guarantor an amount equal to such Interim Reserve Surplus,

provided that any payments pursuant to this Section 2.1 shall be adjusted to
take into account any prior payments made by either Party (or both Parties)
pursuant to this Section 2.1. For the avoidance of doubt, such adjustment may
result in a payment due from PARIS RE to Guarantor in case of clause (A) of this
Section 2.1, or from Guarantor to PARIS RE in case of clause (B) of this
Section 2.1.

2.2 Payment as of the Seventh Anniversary. Subject to the terms and conditions
of this Agreement, if the aggregate of (i) Loss Reserves for each currency,
calculated as of the Seventh Anniversary, and (ii) Seven Year Losses for each
currency, (such aggregate, the “Seventh Anniversary Experience”), is:

(A) greater than Companies Reserves for such currency (a “Reserve Deficiency”)
Guarantor shall pay to PARIS RE an amount equal to such Reserve Deficiency, or

(B) less than Companies Reserves for such currency (a “Reserve Surplus”). PARIS
RE shall pay to Guarantor an amount equal to such Reserve Surplus,

provided that any payments pursuant to this Section 2.2 shall be adjusted to
take into account any prior payments made by either Party (or both Parties)
pursuant to Section 2.1. For the avoidance of doubt, such adjustment may result
in a payment due from PARIS RE to Guarantor in case of clause (A) of this
Section 2.2, or from Guarantor to PARIS RE in case of clause (B) of this
Section 2.2.

2.3 Additional Payments in respect of Reserves. Subject to the terms and
conditions of this Agreement, if, as of any Additional Calculation Date, the
aggregate of (i) Loss Reserves for each currency, calculated as of such
Additional Calculation Date, and (ii) Additional Losses for each currency,
calculated as of such Additional Calculation Date (each such aggregate, the
“Additional Experience”), is:

(A) greater than Companies Reserves for such currency (an “Additional Reserve
Deficiency”), Guarantor shall pay to PARIS RE an amount equal to such Additional
Reserve Deficiency, or

 

9



--------------------------------------------------------------------------------

(B) less than Companies Reserves for such currency (an “Additional Reserve
Surplus”), PARIS RE shall pay to Guarantor an amount equal to such Additional
Reserve Surplus,

provided that any payments pursuant to this Section 2.3 shall be adjusted to
take into account any prior payments made by either Party (or both Parties)
pursuant to Sections 2.1 and 2.2 or to this Section 2.3. For the avoidance of
doubt, such adjustment may result in a payment due from PARIS RE to Guarantor in
case of clause (A) of this Section 2.3, or from Guarantor to PARIS RE in case of
clause (B) of this Section 2.3.

2.4 Calculation and Payment of Amounts Due.

(a) Reserve Reports.

(i) Within sixty (60) calendar days following each Interim Calculation Date,
Guarantor shall cause ALM to prepare, in accordance with IFRS and generally
accepted reinsurance industry actuarial standards, consistently applied, and to
deliver to PARIS RE and to the Independent Actuarial Firm a report in reasonably
specific detail, including all supporting calculations for each currency (an
“Interim Reserve Report”), which shall set forth, as of such Interim Calculation
Date, (A) the Interim Experience for each currency, (B) the Loss Reserves for
each currency and (C) any Interim Reserve Deficiency or Interim Reserve Surplus
for each currency, as the case may be, calculated on a best-estimate basis.
Guarantor shall also cause ALM to deliver to PARIS RE the Actuarial
Certification referred to in Section 2.4(b) hereof within one hundred and twenty
(120) calendar days following each Interim Calculation Date.

(ii) Within sixty (60) calendar days following the Seventh Anniversary,
Guarantor shall cause ALM to prepare, in accordance with IFRS and generally
accepted reinsurance industry actuarial standards, consistently applied, and to
deliver to PARIS RE and to the Independent Actuarial Firm a report in reasonably
specific detail, including all supporting calculations for each currency (the
“Seventh Anniversary Reserve Report”), which shall set forth (A) the Seventh
Anniversary Experience for each currency, (B) the Loss Reserves for each
currency and (C) any Reserve Deficiency or Reserve Surplus for each currency, as
the case may be, calculated on a best-estimate basis. Guarantor shall also cause
ALM to deliver to PARIS RE and the Actuarial Certification referred to in
Section 2.4(b) hereof within one hundred and twenty (120) calendar days
following the Seventh Anniversary.

(iii) Within sixty (60) calendar days following each Additional Calculation
Date, Guarantor shall cause ALM to prepare, in accordance with IFRS and
generally accepted reinsurance industry actuarial standards, consistently
applied, and to deliver to PARIS RE and to the Independent Actuarial Firm a
report in reasonably specific detail, including all supporting calculations for
each currency (an “Additional Reserve Report”), which shall set forth, as of
such Additional Calculation Date, (A) the Additional Experience for each
currency, (B) the Loss Reserves for each currency and

 

10



--------------------------------------------------------------------------------

(C) any Additional Reserve Deficiency or Additional Reserve Surplus for each
currency, as the case may be, calculated on a best-estimate basis. Guarantor
shall also cause ALM to deliver to PARIS RE the Actuarial Certification referred
to in Section 2.4(b) hereof within one hundred and twenty (120) calendar days
following each Additional Calculation Date.

(b) Actuarial Review.

(i) Within ten (10) Business Days after (A) each Interim Calculation Date,
(B) the Seventh Anniversary and (C) each Additional Calculation Date, Guarantor
and PARIS RE shall select an Independent Actuarial Firm; provided that if
Guarantor and PARIS RE do not agree on such Independent Actuarial Firm, such
Independent Actuarial Firm shall be Milliman, Inc. The Independent Actuarial
Firm shall review each Interim Reserve Report for each currency, the Seventh
Anniversary Reserve Report for each currency and each Additional Reserve Report
for each currency (together, the “Reserve Reports”), and shall issue a written
certification of agreement or report of differences with respect to each Reserve
Report for each currency (each such certification an “Actuarial Certification”),
including with respect to any Interim Reserve Deficiency or Interim Reserve
Surplus for each currency, the Reserve Deficiency or Reserve Surplus for each
currency and any Additional Reserve Deficiency or Additional Reserve Surplus for
each currency, as soon as practicable within sixty (60) calendar days after
delivery by ALM to the Independent Actuarial Firm of a Reserve Report. All such
calculations by the Independent Actuarial Firm shall be final and binding on the
Parties hereto for purposes of determining all payments due hereunder and may be
entered as a judgment by either Party in any court of competent jurisdiction.

(ii) The fees and expenses incurred by the Independent Actuarial Firm shall be
borne by PARIS RE and paid (i) first, through deduction from the FW Subaccount
Balances (as defined in the Quota Share Retrocession Agreement) and/or the FW
Canadian Account (as defined in the Canadian Quota Share Retrocession
Agreement), as applicable, in accordance with Section 8.01(c) of the Quota Share
Retrocession Agreement and/or the Canadian Quota Share Retrocession Agreement,
as applicable, and (ii) if the FW Subaccount Balances and/or the FW Canadian
Account, as applicable, are insufficient, through a direct payment by PARIS RE
to the Independent Actuarial Firm.

(c) Inspections and Audit. Guarantor and its Affiliates shall have the right to
inspect and/or to cause its advisors to inspect at the place of business of AXA
RE, PARIS RE and the other Guaranteed Reinsurance Subsidiaries and Branches,
during regular business hours, all business records of AXA RE, PARIS RE and the
Guaranteed Reinsurance Subsidiaries and Branches pertaining to the Guaranteed
Portfolio and the Developed Experience as Guarantor or such Affiliate may
reasonably request (the “Right to Inspect”).

 

11



--------------------------------------------------------------------------------

(d) Payments and Calculation Convention.

(i) Within five (5) Business Days following receipt by Guarantor and PARIS RE of
an Actuarial Certification, Guarantor shall pay to PARIS RE (or as otherwise
directed by PARIS RE) or PARIS RE shall pay or cause to be paid to Guarantor (or
as otherwise directed by Guarantor), as the case may be, the amounts, if any,
conclusively determined under this Article II to be due pursuant to Sections
2.1, 2.2 and 2.3 hereof as set forth in the respective Actuarial Certification.

(ii) All payments required to be made under this Article II shall be made by
wire transfer of immediately available funds and shall be adjusted, as
appropriate, to reflect payments made pursuant to Section 8.01 (c) of the Quota
Share Retrocession Agreement and/or the Canadian Quota Share Retrocession
Agreement, as applicable.

(iii) All calculations for each currency hereunder, including, without
limitation, in respect of Loss Reserves, Seven Year Losses, Additional Losses,
Ceded Reinsurance and any payments due hereunder shall be made or paid in the
currency of the underlying reserves, unless the Parties agree otherwise.

2.5 Default Amounts.

(a) Guarantor shall cause ALM to deliver to PARIS RE and Guarantor a written
notice of each Default Amount that becomes the liability of PARIS RE pursuant to
the applicable provision of the Quota Share Retrocession Agreement and/or the
Canadian Quota Share Retrocession Agreement (each, a “Default Amount Notice”).
Any Default Amount Notice shall describe in reasonable detail the basis for the
relevant Default Amount.

(b) Guarantor shall reimburse PARIS RE for any Default Amount notified to it
pursuant to Section 2.5(a) within 30 days of the receipt of the relevant Default
Amount Notice. Each such reimbursement shall be referred to as a “Default Amount
Payment”. Notwithstanding the foregoing, PARIS RE shall reimburse Guarantor for
any portion of a Default Amount which shall cease to be a Default Amount within
30 days of the determination that the relevant portion was not due from the
Inuring AXA RE Reinsurer (as defined in the Quota Share Retrocession Agreement
or the Canadian Quota Share Retrocession Agreement, as applicable) in accordance
with the terms of the applicable agreement or to the extent a lower settlement
is reached with the relevant Inuring AXA RE Reinsurer.

ARTICLE III

Annual Reports

3.1 Annual Reports.

(a) Within sixty (60) calendar days following the end of each calendar year
prior to the Seventh Anniversary, Guarantor shall cause ALM to prepare and
deliver to PARIS RE a written statement setting forth in specific detail,
including all supporting calculations, the Developed Experience (including by
entity and by currency) as of such year end.

 

12



--------------------------------------------------------------------------------

(b) Within sixty (60) calendar days following the end of each calendar year
prior to the last Additional Calculation Date and subsequent to the Seventh
Anniversary, Guarantor shall cause ALM to prepare and deliver to PARIS RE a
written statement setting forth in specific detail, including all supporting
calculations, the Developed Experience as of such year end.

3.2 Quarterly Reports. Within forty five (45) calendar days following the end of
each of the first three (3) calendar quarters of every calendar year prior to
the Seventh Anniversary, Guarantor shall cause ALM to prepare and deliver to
PARIS RE a written statement setting forth the Developed Experience (including
by entity and by currency) as of the end of such quarter.

ARTICLE IV

Termination

4.1 Term. This Agreement shall become effective on the date hereof and continue
in force until the earlier of (a) the date on which the payment in respect of
the last Calculation Date has been made or (b) commutation of this Agreement
pursuant to Section 4.3 hereof.

4.2 No Prejudice. Except as provided in Section 4.3 hereof, termination of this
Agreement shall be without prejudice to accrued rights and obligations of the
Parties prior to the effective date of termination.

4.3 Commutation. This Agreement may be terminated, by agreement of Guarantor and
PARIS RE upon payment by either Party to the other Party of an amount mutually
agreed to by both Parties. Upon termination pursuant to this Section 4.3,
Guarantor and PARIS RE shall be relieved of all obligations under this
Agreement.

ARTICLE V

Further Assurance regarding AXA RE

AXA shall not, prior to the release of the funds withheld balances under the
Quota Share Retrocession Agreement and the Canadian Quota Share Retrocession
Agreement and termination of the Quota Share Retrocession Agreement and the
Canadian Quota Share Retrocession Agreement, (i) transfer (directly or
indirectly) a Controlling Interest in AXA RE to a third party that is not an
affiliate of AXA, (ii) pledge any assets in any of the FW Canadian Account or
the FW Subaccounts or (iii) take any steps to (x) appoint a liquidator, manager,
receiver, administrator, administrative receiver or other similar officer in
respect of AXA RE or any of its assets or (y) cause or

 

13



--------------------------------------------------------------------------------

commence to cause an Insolvency Event (as defined in the Quota Share
Retrocession Agreement or the Canadian Quota Share Retrocession Agreement, as
applicable) with respect to AXA RE. AXA RE shall not, prior to termination of
the Quota Share Retrocession Agreement and the Canadian Quota Share Retrocession
Agreement, convene a meeting of its creditors or make or propose any arrangement
or composition with, or any assignment for the benefit of, its creditors.

ARTICLE VI

Miscellaneous

6.1 Guarantor. The obligations of each of AXA and AXA RE as Guarantor shall be
joint and several (“engagement à titre principal et solidaire”).

6.2 Modification; Waiver. This Agreement may be modified in any manner and at
any time only by a duly authorized written instrument executed by an executive
officer of each of the Parties hereto. Any of the terms and conditions of this
Agreement may be waived at any time by PARIS RE or Guarantor by the duly
authorized writing of the Party entitled to the benefit of such term or
condition. A waiver on one occasion will not be deemed to be a waiver of the
same or any other breach or nonfulfillment on a future occasion. Unless
expressly provided otherwise herein, all remedies, whether under this Agreement
or by Law or otherwise afforded, will be cumulative and not alternative. For
purposes of this Section 5.1, “duly authorized” in the case of PARIS RE shall
mean, subject to applicable Law and to the charter or other organizational
documents, bylaws and resolutions of the board of directors of PARIS RE, that
such written instrument shall be authorized or ratified by resolution of its
board of directors.

6.3 Integration. This Agreement, the Purchase Agreement, the other Ancillary
Agreements and the Confidentiality Agreement constitute the entire agreement and
understanding of the Parties relating to the subject matter hereof and supersede
all prior and contemporaneous agreements and understandings, whether oral or
written, between the Parties hereto in respect of the subject matter of this
Agreement. The terms of this Agreement cannot be changed, modified, release or
discharged orally.

6.4 Notices. All notices, requests, demands, and other communications hereunder
shall be made in accordance with the Master Agreement; provided that all notices
to Guarantor shall be made to both AXA RE and AXA.

6.5 Assignment. This Agreement shall be binding upon and inure to the benefit of
the Parties named herein and their respective successors and permitted assigns.
Neither Party may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other Party.
Any purported assignment in violation of this Agreement is void.

 

14



--------------------------------------------------------------------------------

6.6 Headings. The article and section headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

6.7 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of France and without giving effect to conflicts of law
principles.

6.8 Dispute Resolution. Any dispute arising out of or relating to this
Agreement, including the breach, termination or invalidity thereof (each, a
“Dispute”), shall initially be submitted for resolution pursuant to the
applicable provisions of the Master Agreement.

6.9 Jurisdiction. Subject to Section 6.7, all Disputes shall be subject to the
exclusive jurisdiction of the competent courts within the jurisdiction of the
court of appeals of Paris.

6.10 Judgment Currency. Any sum due pursuant to any order, decision or judgment
given or made under this Agreement or in connection thereto shall be in, or
shall be paid in, euros. If any sum due pursuant to any order or judgment given
or made under this Agreement or in connection thereto must be converted from
another currency (the “Second Currency”) into euros, or from euros into the
Second Currency, for the purpose of (i) making or filing a claim or proof,
(ii) obtaining an order or judgment in any court or other tribunal or
(iii) enforcing, paying or collecting such sum due pursuant to an order or
judgment given or made under this Agreement or in connection thereto, the
exchange rate shall be determined by reference to the rate of exchange
determined by the Commission of the European Union (or any successor thereto) as
published in the Official Journal of the European Union on the relevant date. In
any event, the exchange rate shall take into account any loss suffered as a
result of any discrepancy between (i) the rate of exchange used for such purpose
to convert the sum in question from euros into the Second Currency or from the
Second Currency into euros and (ii) the rate or rates of exchange at which the
Parties may, in the ordinary course of business, purchase euros with the Second
Currency, or purchase the Second Currency with euros, as the case may be, at the
time of such conversion. The obligations of the Parties under this Section 5.10
are separate from their other obligations hereunder and shall survive the giving
or making of any judgment or order in relation to all or any of such other
obligations.

6.11 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of, and may be enforced only by, Guarantor and
PARIS RE, and their respective successors and permitted assigns, and it is not
the intention of the Parties to confer third-party beneficiary rights upon any
other Person or to create any obligations of a Party to any such other Person.

6.12 Invalid Provisions. In the event that any provision of this Agreement is
held to be illegal, invalid or unenforceable in a final, unappealable order or
judgment, such provision shall be severed from this Agreement and shall be
inoperative, and the

 

15



--------------------------------------------------------------------------------

Parties promptly shall negotiate in good faith a lawful, valid and enforceable
provision that is as similar to such provision as may be possible and that
preserves the original intentions and economic positions of the Parties as set
forth herein to the maximum extent feasible, while the remaining provisions of
this Agreement shall remain binding on the Parties hereto. Without limiting the
generality of the foregoing sentence, in the event a change in any applicable
Law makes it unlawful for a Party to comply with any of its obligations
hereunder, the Parties shall negotiate in good faith a modification to such
obligation to the extent necessary to comply with such Law that is as similar in
terms to the original obligation as may be possible while preserving the
original intentions and economic positions of the Parties as set forth herein to
the maximum extent feasible.

6.13 Interpretation. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “herein,” “hereof,” “hereunder” and other words
of similar import shall refer to this Agreement as a whole and not to any
particular part or subdivision of this Agreement. Whenever herein the singular
is used, the same shall include the plural, where appropriate (and vice versa),
and words of any gender, shall include each other gender, where appropriate. All
references in this Agreement to “dollars” or “$” shall be to the currency of the
United States of America and all references to “euros” or “€” shall be to the
currency of participating member states of the European Union that have adopted
a single currency in accordance with the Treaty on European Union of
February 7,1992. No rule of construction against the draftsperson shall be
applied in connection with the interpretation and enforcement of this Agreement.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.

 

AXA By:   LOGO [g55151img003.jpg]   Name:   Title: AXA RE By:   LOGO
[g55151img001.jpg]   Name:   Title: PARIS RE By:   LOGO [g55151img001.jpg]  
Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

Ceded Reinsurance

[See attached disc, which, for the avoidance of doubt, does not contain all
contracts that constitute Ceded Reinsurance and is attached hereto for
illustrative purposes only.]



--------------------------------------------------------------------------------

Schedule 2

Excluded Reserves

 

     Claims Reserves
(Net, undiscounted,
amounts in euros)

Entities/Portfolios excluded

  

AXA RE Paris (Life)

   75

AXA RE Canadian Branch (Life)

   nm

AXA RE FINANCE

   9

AXA RE UK

   98     

Total

   183

nm – not meaningful



--------------------------------------------------------------------------------

Schedule 3

Companies Reserves

 

     Consolidated
Claims
reserves    In millions of euros     Local Net Claims reserves by currency     
Net1 (euros)    Exchange
rate
difference    Interco
accounts     CAD    EUR     GBP    JPY    SGD    USD     Other
in
EUR

Entities/Portfolios included

                          

AXA RE America Insurance Company1

   —      —      —        —      —        —      —      —      2      —  

AXA RE Latin America Inc., Rise Limited2

   —      —      —        —      —        —      —      —      —        —  

AXA Space Inc.

   —      —      —        —      —        —      —      —      —        —  

AXA RE Paris (Non life)

   2,279    —      11      11    478      63    432    1    1,862      126

AXA RE Canadian Branch (Non life)

   334    1    (1 )    443    —        —      —      —      13      —  

AXA RE Asia Pacific

   133    —      (28 )       (23 )       4,224    52    (2 )    74

C.G.R.M.

   3    —      23      1    15      0    0       11      0

AXA RE Hong Kong Branch

   1    0    —                        1

AXA RE London Branch

   13    0    —             9           

AXA RE Madeira Branch

   3    —      0           2          0     

AXA RE Paris (Life, included part)

   50    —      —        —      7      0    63    —      42      6

Total

   2,816    2    5      454    477      75    4,719    52    1,928      207

 

1

Converted into euros at exchange rates set forth below.

 

Exchange rates:

CAD

   0.731797

EUR

   1.000000

GBP

   1.485443

JPY

   0.007042

SGD

   0.504134

USD

   0.848536

 

1

Entity not consolidated, therefore does not appear in the consolidated claims
reserves column.

2

Entity not consolidated, therefore does not appear in the consolidated claims
reserves column.